Citation Nr: 0110952	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  97-22 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for a healed fracture 
of the right clavicle with limitation of motion of the right 
shoulder and residuals of a shell fragment wound, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for a retained foreign 
body due to a shell fragment wound of the thoracic muscles, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for a shell fragment 
scar of the right scapula area, currently rated as 10 percent 
disabling.

4.  Entitlement to a compensable rating for a postoperative 
appendectomy scar.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 RO decision.

In November 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  
This law provides, among other things, that any veteran whose 
claim was denied or dismissed by VA, the United States Court 
of Appeals for Veterans Claims or the United States Court of 
Appeals for the Federal Circuit from July 14, 1999, to 
November 9, 2000, on the basis that it was not well grounded, 
as that term was formerly used in 38 U.S.C.A. § 5107(a), may 
have his or her claim readjudicated under the new law.  In 
light of the newly enacted statute, the veteran is hereby 
advised that if he wishes to have his claims of service 
connection for post-traumatic stress disorder, ischemic heart 
disease, and irritable bowel syndrome, which were denied by 
the RO as not well-grounded in an October 2000 decision, 
readjudicated pursuant to the new law, he must affirmatively 
communicate that intent, and his request must be received by 
VA no later than November 9, 2002.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REMAND

This case must be remanded a second time because the RO has 
not completed the actions ordered in the Board's remand of 
July 1999.  In its remand of July 1999, the Board determined 
that the issue of entitlement to a compensable rating for a 
service-connected appendectomy scar was on appeal.  The Board 
directed the RO to have the veteran examined to obtain 
medical findings as to whether the scar is tender and painful 
on objective on demonstration.

Based on its own review of the rating actions in question, 
the RO declined to take action on the claim for entitlement 
to a compensable rating for an appendectomy scar.  The RO 
justified its action on the grounds that the question was not 
properly on appeal and that the medical record included no 
basis for rating the scar, as the veteran had failed to 
report for an examination. 

The United States Court of Appeals for Veterans Claims has 
noted, in Stegall v. West, 11 Vet.App. 268 (1998), that the 
RO has no legal authority to decline to carry out the 
instructions in a Board remand.

Furthermore, upon receiving the RO's statement that the 
appendectomy scar could not be rated because the veteran 
failed to report for his VA examination, the veteran, in a 
letter dated in May 2000, explained that he had missed the 
examination for the appendectomy scar because he had also 
been scheduled for another examination the same day.  The RO 
did not reschedule the examination to obtain the medical 
findings needed to rate the appendectomy scar.  	

In his May 2000 letter, the veteran also reported that his 
service-connected scars had been examined by Dr. Patel, a VA 
physician.  He did not, however, identify the VA facility 
where Dr. Patel examined him or the specific date on which he 
had been examined.  A review of the claims file does not 
reveal any related reports from Dr. Patel.  It is noted that 
the RO made an attempt to obtain records from Dr. Patel at 
the VA facility in Newington, Connecticut, but this search 
did not yield the pertinent records.  The Court has held that 
VA treatment records pertaining to the period prior to a 
Board decision are constructively deemed to be before the 
Board.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Because the veteran's 
statement indicates that all relevant VA medical records may 
have not been associated with the claims folder, his claims 
must be remanded for further development.  On remand, 
additional searches should be made for outstanding records at 
other VA facilities in Connecticut where the veteran may have 
been examined by Dr. Patel for his scars as well as his other 
service-connected disabilities.

A review of the claims file reveals that the veteran last 
underwent a VA compensation examination in April 2000.  With 
respect to the veteran's retained foreign body due to a shell 
fragment wound of the thoracic muscles, the April 2000 VA 
examination report does not include findings stated in terms 
of the appropriate rating criteria.  The U.S. Court of 
Appeals for Veterans Claims has held that it is error to 
evaluate a service-connected disability on the basis of 
criteria that are not specifically listed in the applicable 
Diagnostic Codes.  Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  The VA examination findings must be adequate to 
determine whether the muscle disability may be characterized 
as moderate, moderately severe, or severe impairment of the 
sacrospinalis muscles of the thoracic region.  38 C.F.R. 
§§ 4.56, 4.73, Diagnostic Code 5320.  Accordingly, in the 
absence of an adequate and current examination report, 
additional development of the increased rating claim is 
necessary.  Green v. Derwinski, 1 Vet. App. 121 (1991). 

Additionally, in September 2000, the RO sent the veteran a 
supplemental statement of the case (SSOC) that was 
incomplete.  The SSOC of September 2000 referred only to the 
issue of evaluation of healed fracture of the right clavicle.  
However, evidence that had been added to the record 
subsequent to the SSOC of April 2000 included medical reports 
relevant to disabilities other than the right clavicle.  The 
veteran's private physician, for example, submitted a 
statement dated in June 2000 which referred to treatment of 
the veteran's wounds, including those in the rib cage, right 
scapula region, and right thigh.  Under the provisions of  
38 C.F.R. §§ 19.31, the RO is required to furnish the 
appellant with a SSOC when additional pertinent evidence is 
received after the most recent SSOC.  Because relevant 
evidence had been received with regard to the disabilities 
involving the thoracic muscles and the scapula, the RO was 
required to send the veteran an SSOC with regard to those 
issues.

Finally, there has been a significant change in the law 
during the pendency of this appeal, namely the enactment of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Because of the change in 
the law brought about by the Veterans Claims Assistance Act 
of 2000, a remand is required to assure compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Accordingly, the case is again REMANDED to the RO for the 
following action:
 
1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of all VA and non-VA medical 
providers who have treated the 
disabilities on appeal.  The inquiry 
should include, but not be limited to, 
Dr. Patel., the VA facilities in Hartford 
and West Haven, Connecticut, and Dr. H. 
of Torrington, Connecticut.  The RO 
should then contact the identified 
sources and obtain copies of the records, 
following the procedures of 38 C.F.R. 
§ 3.159.

3.  The veteran should be scheduled for a 
VA examination so that the severity of 
his service-connected conditions (as 
listed on the cover page of this remand) 
may be determined.  All indicated testing 
should be accomplished.  The claims 
folder and a copy of this remand should 
be provided to and reviewed by the 
examiner.  Based on his/her review of the 
case, it is requested that the examiner 
express an opinion to the following 
questions:

a.  The examiner should describe in 
detail the manifestations of the 
veteran's service-connected disability, 
which has been characterized as a 
retained foreign body due to a shell 
fragment wound of the thoracic muscles.  

b.  The examiner should provide an 
opinion as to whether or not the 
veteran's sacrospinalis (erector spinae 
and its prolongations in the thoracic and 
cervical region are (1) not impaired, (2) 
moderately impaired, (3) moderately 
severe impaired, or (4) severely 
impaired.  The examiner's opinion should 
be consistent with the criteria set forth 
in 38 C.F.R. § 4.56(c).

c.  The examiner should provide an 
opinion as to whether the veteran's 
muscles of respiration, located in the 
thoracic region, are (1) not impaired (2) 
slightly impaired, (3) moderately 
impaired, (4) moderately severe impaired, 
or (5) severely impaired.  The examiner's 
opinion should be consistent with the 
criteria set forth in 38 C.F.R. 
§ 4.56(c).

d.  Is the veteran able to move his right 
arm to shoulder level?

e.  Is the veteran able to move his right 
arm midway between his side and shoulder 
level?

f.  Is the veteran able to move his right 
arm 25 degrees from his side?

g.  Does the veteran's right shoulder 
exhibit weakened movement, excess 
fatigability, incoordination, or pain on 
use attributable to the service connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms.)?

h.  Does the veteran's pain significantly 
limit functional ability during flare-ups 
or when the right shoulder is  used 
repeatedly over a period of time (these 
determinations should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups)?

i.  The examiner should fully describe 
the veteran's appendectomy and right 
shoulder scars.

j.  For each scar, the examiner should 
identify whether such is superficial, and 
poorly nourished with repeated 
ulceration?

k.  For each scar, the examiner should 
identify whether such is tender and 
painful on objective demonstration?

l.  For each scar, does such cause any 
limitation of function of the effected 
part?

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examinations, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

4.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  Thereafter, the RO should adjudicate 
the veteran's claims in light of all of 
the evidence, including any evidence 
received since the issuance of the last 
SSOC.  If the claims are denied, the 
veteran and his representative should be 
issued a SSOC (which addresses all of the 
additional evidence), and given an 
opportunity to respond, before the case 
is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



______________________________
G. H. Shufelt
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000)


